— Judgment, insofar as it imposes sentence, unanimously modified, as a matter of discretion in the interest of justice, by changing the sentence to five years’ probation and otherwise judgment affirmed and matter remitted to Cayuga County Court for further proceedings, in accordance with the following memorandum: In our view, considering all the circumstances of this case as well as the probation report, confinement for the term imposed is inappropriate. Defendant has had no prior contacts with the law. Except for the acts- to which defendant admitted and for which he pleaded guilty (grand larceny in the second degree), defendant has always *748been a well-adjusted, responsible, hard-working person. He undertook the responsibility of caring for and raising the five children of his wife by a prior marriage, and he and his wife have a child of their own. He has been unusually dedicated to his church, community and family, and has always held full-time employment. The sentencing Judge stated that he did not feel that defendant was the type of person who would commit the same crime again or that the community needed to be protected from defendant. Consequently, a sentence of five years’ probation is an appropriate alternative to incarceration and the sentence is so modified. The matter is remitted to Cayuga County Court for the purpose of fixing the term and conditions of probation (Penal Law, § 65.10). (Appeal from judgment of Cayuga County Court, Corning, J. — grand larceny, second degree.) Present — Dillon, P. J., Doerr, Denman, Green and Moule, JJ.